VICKERY, P. J.:
Epitomized Opinion
Przyburowski brought an injunction suit against Gruszeczynski to restrain him from transferring by sale or otherwise certain personal property in which Przyburowski claimed an interest. As CruSzeczyn-ski went ahead and disposed of the property he was brought before Judge Kramer of the Common Pleas' Court of Cuyahoga County for proceedings in contempt. Defendant claimed that he transferred the property before the injunction was issued.. The court remarked that the defendant was. undoubtedly guilty and fixed his bond at $3,000. No judgment was ever rendered. Later the defendant was sent to jail until he purged himself of contempt. Later the defendant prosecuted error to the Court of Appeals. In reversing the judgment of the lower court, the Court of Appeals held:
1. As a sentence for contempt must be for a definite time, and within the limits allowed by the statute, a jail sentence until the guilty person purged himself of contempt was .unlawful in that such a sentence might amount to imprisonment for life.